DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              MARK MURRY,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1493

                          [October 21, 2021]

    Appeal of order denying 3.800 motion from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; Kirk C. Volker, Judge;
L.T. Case No. 50-1998-CF-000747AXXXMB.

  Lisa Viscome of Law Offices of Salnick & Fuchs, P.A., West Palm
Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Lindsay Warner,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and LEVINE, JJ. concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.